Exhibit 10.19.3
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made as of May 28, 2010, by and between Citibank, N.A. (“Lender”) and Energy
Recovery, Inc., a Delaware corporation (“ERI”), and Pump Engineering, Inc., a
Delaware corporation (“Pump Engineering” and jointly and severally with ERI, the
“Borrower”), with respect to the Loan and Security Agreement between ERI and
Lender dated as of January 7, 2009 (as amended and modified through but
excluding the date hereof, the “Agreement”).
RECITALS
     A. ERI, Pump Engineering and Lender are parties to the Agreement.
     B. The parties have agreed to the changes in the Agreement and the other
matters set forth below.
     NOW THEREFORE, IT IS AGREED THAT:
     1. Definitions. Unless otherwise indicated, words and terms which are
defined in the Agreement have the same meaning where used herein.
     2. Amendments.
          (a) The definition of “Cash Secured Letters of Credit” in Section 1.1
of the Agreement is amended and restated as follows:
     “Cash Secured Letters of Credit” means the aggregate face amount of the
Permitted Comerica Letters of Credit and the Permitted PNC Letters of Credit
plus the aggregate face amount of any other cash-secured letters of credit with
Borrower or any of its Subsidiaries as the applicant.
          (b) The definition of “Encumbered Cash” in Section 1.1 of the
Agreement is amended and restated as follows:
     “Encumbered Cash” means (1) cash and Cash Equivalents, if any, that have
been pledged as collateral to Comerica Bank under the Comerica Control Agreement
and (2) cash and Cash Equivalents that have been pledged as collateral to PNC
Bank under the PNC Control Agreement.
          (c) The definition of “Letter of Credit” in Section 1.1 of the
Agreement is amended and restated as follows:
     “Letter of Credit” means a standby letter of credit issued by Lender or
another institution based upon an application, guarantee, indemnity, warranty or
similar agreement on the part of Lender as set forth in Section 2.1.2, which
definition specifically excludes the Permitted Comerica Letters of Credit and
the Permitted PNC Letters of Credit.
          (d) The definition of “Letter of Credit Availability Amount” in
Section 1.1 of the Agreement is amended and restated as follows:

 



--------------------------------------------------------------------------------



 



     “Letter of Credit Availability Amount” means (i) $15,850,000 minus (ii) the
outstanding principal amount of all Advances minus (iii) the face amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit).
          (e) Clause (a) of the definition of “Permitted Liens” in Section 1.1
of the Agreement is amended and restated as follows:
     (a) the Lien arising from the pledge of cash pursuant to the Comerica
Control Agreement to secure the Permitted Comerica Letters of Credit and the
Lien arising from the pledge of cash pursuant to the PNC Control Agreement to
secure the Permitted PNC Letters of Credit;
          (f) Clause (a) of the definition of “Permitted Indebtedness” in
Section 1.1 of the Agreement is amended and restated as follows:
     (a) Permitted Comerica Letters of Credit and Permitted PNC Letters of
Credit;
          (g) A definition of “Permitted PNC Letters of Credit” is added to
Section 1.1 of the Agreement as follows:
     “Permitted PNC Letters of Credit” means the standby letters of credit
issued by PNC Bank described on Exhibit H hereto.
          (h) A definition of “PNC Control Agreement” is added to Section 1.1 of
the Agreement as follows:
     “PNC Control Agreement” means the agreement(s) or arrangement(s) made
between PNC Bank and Pump Engineering with respect to the pledge of cash in an
account at PNC Bank to secure the Permitted PNC Letters of Credit.
          (i) The definition of “Revolving Line Maturity Date” in Section 1.1 of
the Agreement is amended and restated as follows:
     “Revolving Line Maturity Date” means May 31, 2012.
          (j) The definition of “Total Availability Amount” in Section 1.1 of
the Agreement is amended and restated as follows:
     “Total Availability Amount” is $16,000,000.
          (k) Section 6.2(c) of the Agreement is amended and restated as
follows:
     (c) Within forty-five (45) days after the last day of each of the first
three quarters of Borrower’s fiscal year, deliver to Lender its quarterly
financial statements together with a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing compliance
with the financial covenants set forth in this Agreement.
          (l) The number “2.50” in Section 6.6(a) is changed to “2.25”.
          (m) Exhibit H is added to the Agreement in the form attached to this
Amendment.

 



--------------------------------------------------------------------------------



 



          (n) Lines B and G in Section I of Schedule 1 to the Compliance
Certificate are amended and restated as follows:

         
B.
  Cash and Cash Equivalents, if any, that have been pledged as collateral to
Comerica Bank under the Comerica Control Agreement or to PNC Bank under the PNC
Control Agreement   $                    
 
       
G.
  Aggregate face amount of the Permitted Comerica Letters of Credit and
Permitted PNC Letters of Credit plus the aggregate face amount of any other
cash-secured letters of credit with Borrower or any of its Subsidiaries as the
applicant   $                    

     3. Waiver and Agreement.
          (a) If and to the extent an Event of Default existed under the
Agreement prior to the effectiveness of this Amendment because of the letters of
credit described in Exhibit H attached to this Amendment (such default, the
“PNC-related Default”), upon effectiveness of this Amendment as set forth in
Section 8 below, Lender waives that Event of Default. The foregoing waiver is a
limited waiver and may not be deemed to constitute a waiver of or consent to any
other existing or future departure from the terms of, or Event of Default under,
any of the Loan Documents, or as a waiver, release or limitation upon the
exercise by Lender of any of its rights, legal or equitable, under any of the
Loan Documents, other than as specifically set forth in this Amendment.
          (b) Borrower agrees that, as each Permitted PNC Letter of Credit
expires, Pump Engineering and ERI will promptly cause PNC Bank to transfer the
funds securing that Permitted PNC Letter of Credit to ERI’s deposit account at
Citibank, N.A. Borrower further agrees that its failure to comply with the
previous sentence is an Event of Default under the Agreement.
     4. Payment of Fees and Expenses. Borrower must pay Lender, on demand, a
commitment fee of $72,000 (which fee of 45 bps on the Total Availability Amount
includes the amendment fee) plus all fees and expenses (including attorneys’
fees) incurred by Lender in connection with the negotiation and preparation of
this Amendment and all documents related thereto.
     5. Continued Validity of Agreement. Except as modified by this Amendment,
the Agreement and all Loan Documents will continue in full force and effect as
originally constituted and are ratified and affirmed by the parties hereto. Each
reference in the Agreement or the other Loan Documents to the Agreement means
the Agreement, together with this Amendment, unless the context otherwise
requires. This Amendment and the Agreement must be read as one document.
     6. Compliance with Loan Documents. Borrower represents and warrants to
Lender as follows: (a) as of the effective date of this Amendment, Borrower has
complied, and is in compliance with, all of the terms, covenants and conditions
of the Agreement and the other Loan Documents; (b) as of the effective date of
this Amendment, there exists no Event of Default under the Agreement or any of
the other Loan Documents or an event which would constitute an

 



--------------------------------------------------------------------------------



 



Event of Default upon the lapse of time or upon the giving of notice and the
lapse of time specified therein; (c) the representations and warranties of
Borrower in the Agreement and the other Loan Documents are true and with the
same effect as of the date hereof; and (d) Borrower will continue to be in
compliance with all of the terms, covenants and conditions of the Agreement and
the other Loan Documents, and all representation and warranties will continue to
be true, upon this Amendment becoming effective.
     7. Authorization. Each party represents to the others that the individual
executing this document on its behalf is the duly appointed signatory of such
party to this document and that such individual is authorized to execute this
document by or on behalf of such party and to take all action required by the
terms of this document.
     8. When Amendment is Effective. This Amendment will be deemed binding and
effective when:
          (a) this Amendment is executed by Pump Engineering, ERI and Lender,
and Lender has received a fully executed original of this Amendment;
          (b) the Consent of Guarantors attached hereto is executed by the
parties thereto and Lender has received a fully executed original thereof;
          (c) Lender receives payment of the commitment fee and Lender Expenses
as specified in Section 4 of this Amendment.
     9. No Novation. This Amendment is not intended to be, and may not be
construed to create, a novation or accord and satisfaction, and, except as
otherwise provided herein, the Agreement will remain in full force and effect.
     10. Entire Agreement. This document constitutes the entire agreement by and
between Borrower and Lender with respect to the subject matter hereof and
supersedes all prior and contemporaneous negotiations, communications,
discussions and agreements concerning such subject matter.
     11. Counterparts. This document may be executed in any number of
counterparts, each of which will be an original, but all of which together
constitute one and the same agreement.
[Balance of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
document as of the date first set forth above.

                              LENDER:           BORROWER:
 
                            Citibank, N.A.       Energy Recovery, Inc., a
Delaware
corporation  
 
                            By   /s/ Joan Considine       By   /s/ Thomas
Willardson                        
 
  Name:   Joan Considine           Name:   Thomas Willardson    
 
  Title:   Vice President           Title:   Chief Financial Officer    
 
                                            Pump Engineering, Inc., a Delaware
corporation
 
                                            By   /s/ Thomas Willardson          
               
 
                  Name:   Thomas Willardson    
 
                  Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit H
[***]

 



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS
     The undersigned each executed a Guaranty dated as of January 7, 2009 in
favor of Citibank, N.A. with respect to the indebtedness and other obligations
of the Borrower (the “Guaranty”). The undersigned acknowledge that Lender has no
obligation to provide them with notice of, or to obtain their consent to, this
Third Amendment to Loan and Security Agreement. The undersigned nevertheless
have reviewed and consent to, the above Amendment, and acknowledge that the
Guaranty remains fully valid, binding and enforceable against them in accordance
with its terms.
Dated: May 28, 2010

            GUARANTOR(S):

Osmotic Power, Inc., a Delaware corporation
      By:   /s/ Thomas Willardson         Name:   Thomas Willardson       
Title:   Chief Financial Officer        Energy Recovery, Inc., International, a
Delaware
corporation
      By:   /s/ Thomas Willardson         Name:   Thomas Willardson       
Title:   Chief Financial Officer     

BORROWER:
Energy Recovery, Inc., a Delaware
corporation, jointly and severally with
Pump Engineering, Inc., a Delaware
corporation

 